Citation Nr: 1015339	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  03-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied entitlement to service connection for 
schizophrenia, paranoid type.

In January 2008, the Veteran, along with his wife and 
daughter, testified at a personal hearing at VA's Central 
Office in Washington, DC, before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The Board remanded the Veteran's claim in February 2008, 
January 2009, and March 2009 for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  The competent medical evidence of record does not clearly 
and unmistakably indicate that the Veteran's psychiatric 
disability pre-existed service.

2.  Resolving all doubt, the competent medical evidence shows 
a relationship between the current schizophrenia, paranoid 
type, and service. 







CONCLUSION OF LAW

The criteria for service connection for schizophrenia, 
paranoid type, have been met.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for schizophrenia has 
been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Analysis

The Veteran seeks service connection for schizophrenia, 
paranoid type.  The Veteran has alternatively claimed that 
his psychiatric problems began during and pre-existed 
service, and that his current psychiatric disability is the 
result of harsh treatment and stressful experiences during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of aggravation in service.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003). See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows: When no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner, 370 F. 3d 1089, 1096.  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition"-that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Clinical evaluation during the Veteran's November 1967 
entrance examination reveals that the Veteran was normal 
psychiatrically and that the Veteran himself reported that he 
did not then have, or ever had, depression, excessive worry, 
loss of memory, or nervous trouble of any sort.  Thus, the 
Veteran is presumed sound and the burden is on VA to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service.  Wagner, 370 F.3d at 1089.

A February 2001 private medical opinion notes that the 
Veteran has been a patient of the physician since 1983.  
During conversations and therapy it became apparent to the 
private physician that the Veteran remembered his symptoms 
began during service and subsequently led to his discharge.  
From the history, it was clear to the private physician that 
he did not have any psychiatric disorder prior to his 
military experience.  

An August 2005 private medical opinion from the same 
physician notes, in pertinent part, that the Veteran 
continues to believe that his pre-existing emotional 
fragility was intensified and worsened by the stress of his 
military experience.  

A VA examination was conducted in July 2008, and the examiner 
opined that the Veteran meets the diagnostic criteria for 
paranoid schizophrenia and that it is likely that he was 
experiencing early signs of schizophrenia prior to his 
induction.  

A July 2009 VA examination notes that the Veteran was 
diagnosed with schizophrenia, paranoid type.  The examiner 
noted that the record is incomplete and the Veteran disputes 
some parts of the record.  The examiner said that what he did 
know is that, even if the Veteran was suffering from some 
symptoms of schizophrenia before he entered the miliary, it 
is clear that he has had a severe history of psychiatric 
illness since his time in the military.  While it does remain 
mere speculation, it was his opinion that it is at least as 
likely as not that there were factors that the Veteran faced 
in the military that exacerbated his condition.  

Because the February 2001 private medical opinion and July 
2008 VA examination report contradict each other with respect 
to whether the condition did or did not pre-exist entry into 
service; and because the August 2005 private medical opinion 
notes only that the Veteran believes he was emotionally 
fragile prior to service, and the July 2009 VA examination 
report does not unequivocally state whether or not the 
Veteran had a psychiatric disability prior to entrance into 
service, the Board finds that the competent evidence of 
record addressing whether the Veteran had a psychiatric 
disability prior to entrance into service does not constitute 
clear and unmistakable evidence that the Veteran's disability 
preexisted service.  Thus, the presumption of soundness is 
not rebutted by VA, and the Veteran's claim is one for 
service connection.  See Wagner, 370 F.3d at 1089.  

A September 1969 mental hygiene consultation report notes 
that the Veteran was referred to the psychiatric unit for 
evaluation.  The Veteran reported he was a heavy user of 
numerous drugs in recent years.  At the time of evaluation 
the Veteran was mildly anxious; and no serious psychiatric 
disorder was diagnosed.  Rather, a diagnosis of emotionally 
unstable personality, chronic and moderate; stress moderate, 
was given.  

Documents in his personnel record indicate that the Veteran 
was one of several solders court martialed as a result of a 
heroin raid and that the Veteran was willing to testify 
against a drug pusher.  A May 1969 Department of the Army 
Special Court-Martial Order notes that the Veteran was found 
not guilty.  
 
Although the private and VA psychiatric and medical opinions 
of record differ, and to some extent individually may not be 
probative enough to form the basis of a grant of service 
connection, there is no competent evidence of record 
suggesting that the Veteran's current schizophrenia is not 
related to service.  Furthermore, the medical evidence in 
aggregate does indicate that the Veteran's current 
schizophrenia was caused by, or is related to, service.  
Likewise, both lay and medical evidence of record shows a 
long history of treatment for mental illness, which began 
within a few years of the Veteran's separation from service.  

The law requires that any doubt must be resolved in the 
Veteran's favor.  Accordingly, service connection 
schizophrenia, paranoid type, is warranted on a direct basis.  
38 C.F.R. § 3.303(d).  


ORDER

Entitlement to service connection for schizophrenia, paranoid 
type, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


